Today I am honoured and privileged to address the General Assembly on behalf of my Prime Minister, Mr. James Marape, and the Government and the people of Papua New Guinea. I would like to warmly congratulate you, Mr. President, and the Government and the people of Nigeria, on your election to lead the Assembly. We share the spirit of this session’s theme of “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” and the priorities you have set, Mr. President. You have our trust and confidence in leading our collective work and, as one of the Vice-Presidents of the General Assembly for the current session, my country stands in solidarity with you and all the States Members of the United Nations. I also want to express our gratitude to the outgoing President, Ms. Maria Fernanda Espinosa Garces, for her vibrant leadership, commendable commitment and tireless efforts, including in strengthening the hand of multilateralism, inclusivity and humanity over the past year. I wish her all the best in her future endeavours, and Papua New Guinea hopes that it will not take another decade or more for a female President of the General Assembly to be elected once again.
I would like to pay tribute to the Secretary-General for his exemplary leadership, selfless service and stellar work in many important areas, such as climate change, during the past year, and his continued diligent work for the greater good and welfare of we the peoples of the United Nations. At the regional level, Papua New Guinea was heartened and inspired by his very timely and welcome landmark visit in May to the Pacific region, to bear witness to our sustainable development challenges, vulnerabilities and opportunities and the clarion call to step up the fight and do better, work harder and act more urgently to combat the adverse effects of climate change. At our national level, the United Nations remains a trusted and highly valued partner for us. The development, peacebuilding, human rights and humanitarian support under the reformed United Nations system that is now functioning in Papua New Guinea continues not only to expand and deepen but, more importantly, to strategically complement my Government’s development priorities. But while we are moving in the right direction, there is still much to be done. I would like to assure the Secretary-General and the United Nations system that they have my Government’s undivided support.
A localized and integrated 2030 Agenda for Sustainable Development remains an important priority for Papua New Guinea under my Government. Currently, measured progress continues to be made in specific areas, such as education, primary health care, gender equality and empowerment, and peace and security, but more work needs to be done. For instance, in health and education services, our Government’s policies on free education and health care continue to gain momentum countrywide. More Papua New Guineans, particularly girls and children, are benefiting from these strategic interventions.
My Government remains committed to ensuring the provision of quality education and primary health care as a solid foundation for a better future for all our citizens. Working towards achieving those goals is important as part of our preparations to present our voluntary national review on the status of the implementation of the 2030 Agenda to the High-level Political Forum for the first time in July 2020. Meanwhile, we continue to be inspired by our national Vision 2050 and our National Strategy for Responsible Sustainable Development and guided by our Medium-Term Development Plan and a paradigm shift, including a generational change of political leadership, which is being done to strengthen national-level implementation in the context of core development priorities under the new vision to “take back Papua New Guinea”, with a view to making it prosperous, peaceful and secure through inclusive sustainable economic growth.
The objective is, first and foremost, to strategically position the country’s sustainable development in order to empower our citizens at all levels so that they can take national ownership and leadership of our development pathway and destiny, while also protecting our abundant natural resources. Secondly, in taking back New Guinea, we have ambitious plans to achieve economic independence and self-reliance in the coming decade. We recognize that a healthy and educated population supported by quality infrastructure, broad- based agriculture and just, fair, equitable and inclusive development serve as the engine of sustainable development. This will secure and empower the future of our children, while ensuring that we do not erode and compromise our environmental capital.
In order to achieve our national agenda as part of the wider 2030 Agenda, we have established the following priority areas of focus. First, we will focus on the revitalization of the agriculture sector as a key driver for inclusive economic growth. This approach is intended to harness the productivity of our rural communities, particularly women and girls — who constitute 80 per cent of the country’s population — by empowering and enabling them to participate in income generation and job opportunities, with a view to improving their standard of living and eliminating poverty. Sectorial plans are also being established covering the marine sector and fisheries, forestry, mining, oil and gas and primary industry products. These plans include gender equity and social inclusion components.
Secondly, we are committed to downstream- processing our natural resources in order to add value and build our human capital and manufacturing capacities and capabilities, thereby industrializing our economy. In adopting such measures, we are striving to become a middle-income country by 2030. We therefore welcome genuine and durable development partners from bona fide foreign investors to develop downstream-processing facilities in the country.
Thirdly, we are embarking on reviewing and reforming our legislative infrastructure on renewable and non-renewable resources. This objective aims at finding the right balance that fairly and equitably accounts for all stakeholders’ interests. We do not have such a balance at present, which is disempowering our people who are the true owners of the natural resources.
Fourthly, we have prioritized building resilient economic infrastructure projects, such as roads, airports, wharves, and electricity and telecommunications facilities. This infrastructure will support economic corridors throughout the country that will enable our citizens to obtain market access for their primary produce and basic services. We recognize the importance of the digital economy and are therefore working earnestly with our development partners to harness the added value to the economy and our people’s lives through the information and communications technology sector. The recent completion of the submarine fibre-optic cable between Port Moresby, Papua New Guinea, and Sydney, Australia, is particularly noteworthy. This cable will significantly boost information and communications technology services in the country and globally. My Government greatly appreciates the strong and valued partnership of our closest neighbour, Australia.
As an integral part of enhancing the rule of law and order in my country, my Government is seriously committed to strengthening governance, particularly through combating corruption at all levels. We have made it a key priority to finalize the organic law on the Independent Commission against Corruption, which we are aiming to establish soon. This will be pivotal to halting the insidious drain on resources associated with corruption and to redirecting those resources to the areas where they are most needed. Another key part of the measures my Government has taken is in strengthening public-sector reform to ensure that it is fit for purpose for service delivery. This will be guided by economic drivers and social need, and where necessary, we will outsource or establish partnerships with the private sector and civil society organizations.
We recognize the value of development partnership for our national development, as called for in multilaterally agreed frameworks. We urge our development partners to align their development assistance with our national plans and policies, in accordance with our national development cooperation policy. Let me take this opportunity to convey our appreciation to all our bilateral and multilateral development partners, including Australia, New Zealand, China, Japan, the United States, the European Union (EU), India, Israel, the Republic of Korea and the United Nations. I would also like to recognize the important and enduring role of faith-based organizations and civil society agencies, inter alia, in supporting our socioeconomic development agenda.
I want to address the critically important issue of equality and the empowerment of our women and girls. Based on our recent thorough review and evaluation of Papua New Guinea’s socioeconomic development over the past decade, we have not measured up to our full potential in this area. With the right leadership, commitment, requisite resources and a holistic and inclusive approach, we can do better in meeting the needs of our women and girls. We have put in place such laws, policies, plans and strategies as the National Public Service Gender Equity and Social Inclusion Policy, which champions workplace gender equity, inclusiveness and leadership. The National Strategy to Prevent and Respond to Gender-based Violence 2016-2025 complements our international human rights and gender-equality commitments, such as the Convention on the Elimination of All Forms of Discrimination against Women.
What is now needed is to better translate these existing national frameworks and related international commitments into meaningful actions, thereby supporting the equality and empowerment of women and girls. That is exactly what our five-year Medium-Term Development Plan III is addressing through an approach that seeks to secure our future by way of inclusive, sustainable economic growth. An integral part of this approach is the clear recognition of the importance of gender as a cross-cutting development issue.
This year marks 18 years of unbroken peace in my country’s Autonomous Region of Bougainville, which followed the signing of the Bougainville Peace Agreement between the Government and the people of Bougainville in August 2001, after a civil conflict claimed scores of lives and livelihoods and necessitated the involvement of the United Nations. As an integral part of the Peace Agreement, a referendum will be conducted on 23 November to decide the future status of the Autonomous Region, subject to the final decision of the national parliament of my country. Papua New Guinea is steadfastly committed to upholding the Peace Agreement, and we are doing everything possible to ensure that the referendum is free, fair and transparent. I would like to thank the Secretary-General and the United Nations system, as well as our bilateral and other multilateral development partners, including, again, Australia, New Zealand, Japan, Ireland, Norway, Germany and the EU, for their enduring support that has enabled the peace that we continue to witness today.
On climate change, let me begin by joining others in conveying my Government’s and my people’s sincere sympathies and condolences to the people and the Government of the Bahamas for the unprecedented loss of lives and devastation caused by Hurricane Dorian. As a fellow small island developing State, we stand in solidarity with them.
We support and congratulate the Secretary-General’s Climate Action Summit and the inclusion of youth in championing the fight against climate change. We are proud today to have heard such a call for urgent action in the context of small island developing States from a young Papua New Guinean woman. The courageous and uncompromising stance of youth is a good omen for the world. We also thank those funding the support for youth and others in this rallying call.
At the recently concluded fiftieth Pacific Islands Forum Leaders meeting, in Tuvalu, the Pacific leaders agreed to build on the blue Pacific’s call for urgent global climate change action through the Kainaki II Declaration for Urgent Climate Change Action Now. This instrument is now our moral compass and the authority we will use going forward in the run-up to the twenty-fifth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change.
Climate change is the defining issue of our time. It requires that all States Members of the United Nations and all stakeholders take urgent and concrete measures individually and collectively under the Paris Agreement on Climate Change and through the revision of nationally determined contributions by 2020. Such an approach will effectively address the adverse impacts of climate change for the sake of our planet. The important outcomes from the Climate Action Summit earlier this week paves the way for us to take the measures necessary to saving ourselves. We cannot continue to be morally irresponsible about this existential threat to the planet. Moreover, it is utterly unfair and unjust for those that contribute the least to greenhouse-gas emissions to pay the highest price. It must stop.
We take seriously the importance of being a party to the Paris Agreement by adopting the measures needed both domestically and globally. For instance, Papua New Guinea was one of the first few countries in the world to submit its nationally determined contributions, and we are currently in the process of revising them. At the Climate Action Summit, my Government’s three initiatives were accepted under the nature-based solutions track and the resilience and adaptation track.
The nature-based solutions track focuses on harnessing our abundant tropical-rainforest resources as the lungs of the Earth and carbon reservoir through sustainable forest-management practices. These ends can be met, first, by implementing our national strategy for reducing emissions from deforestation and forest degradation, as well as conservation, sustainable management of forests and enhancement of forest carbon stocks. Secondly, with respect to our renewable energy plan, we are endeavouring to tap into our rich hydro energy and solar-energy sources. Thirdly, we are looking to climate-proof infrastructure in the country; pilot projects in this area are well under way.
Under the Paris Agreement, we commit to reducing greenhouse-gas emissions in the energy sector. Papua New Guinea’s Vision 2050, national development strategic plan 2010-2030 and national energy policy outline our national goals to assist us in making the transition from our current energy sources to 100 per cent renewable sources by 2050. Climate funding is a necessity for us to be able to fully implement the Paris Agreement.
Papua New Guinea wishes to express its appreciation to those Governments and organizations that have pledged additional funding to the Green Climate Fund and encourages others who have the financial capacity to contribute to do so as well. However, Papua New Guinea aligns itself with statements already made relating to accessibility of the funds. If our nationally determined contributions are going to be ambitious, we must not be constrained by difficulties in gaining access to climate funds.
My country considers the ocean as an integral part of our past, present and future. Ocean resources are vital to the economic, social and cultural values central to our people’s lives and livelihoods. In this spirit, we are now mapping out our institutional framework and national oceans policy, which are intended to develop and establish an integrated ocean-management system within and beyond our national jurisdiction. As a State party to the United Nations Convention on the Law of the Sea, this approach will also strengthen the implementation of the Convention in our maritime zones and support core development policies and plans.
I am also pleased to note that as an integral part of this priority we submitted to the Secretary-General our national maritime-boundaries delimitation charts in April. In addition, we took positive steps in March 2017 to secure an extended continental shelf in the Ontong Java Plateau area, in a first-ever trilateral joint submission submitted together with our Pacific neighbours, the Federated States of Micronesia and Solomon Islands. A highly technical and sophisticated effort that spanned over a decade culminated in recommendations published by the Commission on the Limits of the Continental Shelf.
The fisheries sector is a major contributor to our economy, and to ensure its sustainability, we are committed to combating illegal, unregulated and unreported fishing and are working towards the adoption of the Agreement on Port State Measures of the Food and Agriculture Organization of the United Nations by the end of this year. Doing so will ensure downstream processing to add value to our resources. In this spirit, we call for the successful conclusion of the World Trade Organization negotiations on fishery subsidies in order to halt improper practices in this sector.
We also share the stewardship of our ocean with our Pacific Islands Forum neighbours under the strong Blue Pacific Continent regional architecture, designed to ensure a secure, peaceful and prosperous Pacific. The regional architecture will enable our people to live free, healthy and productive lives, on our own terms and in ways that recognize the richness of our cultures, national circumstances and oceanic resources, as well as the importance of conservation and sustainable use.
We welcome and support the convening of the second United Nations Ocean Conference to support the implementation of Sustainable Development Goal 14, to be held in Portugal in June 2020. Similarly, we are pleased to note the positive progress made in the third intergovernmental conference on an international legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction. As we move towards the final negotiations in early 2020, we encourage all stakeholders not to be narrow-minded in order to protect their petty national considerations but, rather, to view the global commons as one shared ocean deserving of our collective protection and sustainable use.
Based on our own domestic and regional experiences, my Government values the critical importance of the role being played by United Nations peacekeeping operations. We contribute in a modest way to United Nations peacekeeping operations, and I intend to increase our support in future as our capacity expands.
Let me take this opportunity to express my Government’s sincere condolences and sympathies to the families and friends of the peacekeeping personnel who made the ultimate sacrifice of their lives for the sake of peace this year. Our prayers and thoughts are also with peacekeeping personnel who have been injured.
We are also grateful for the work of the Peacebuilding Commission and the Peacebuilding Fund, from which we have particularly benefited in the context of the implementation of the Bougainville Peace Agreement. We look forward to continuing to work in close partnership with them.
As we prepare to mark, in 2020, the seventy-fifth anniversary of the founding of the United Nations, the Security Council must be reformed. We are heartened that the review of multi-country offices recognized and reinforced that the United Nations must do more and better to support small island developing States, especially those covered by multi-country offices, in the pursuit of sustainable development.
In our Pacific region, while we face common challenges, each country also faces specific and unique challenges. There is no one-size-fits-all solution. To meet current development challenges, the United Nations development system needs to operate in the context of the unique development dynamics in each country. In this regard, we welcome the Secretary-General’s decision to establish a dedicated multi-country office in the North Pacific region for our Pacific neighbours of the Federated States of Micronesia, Kiribati, the Marshall Islands, Nauru and Palau.
We remain concerned about sporadic terrorist attacks around the globe. We stand in solidarity with the countries and peoples affected by such acts and strongly condemn terrorism in all its forms and manifestations. We also continue to be concerned over tensions in various parts of the world, as they have the potential to have unintended consequences for others. We therefore encourage peaceful dialogue in order to resolve such issues.
In closing, Papua New Guinea’s long-standing view on disarmament is that the world should be rid of all weapons of mass destruction. As long as nuclear weapons or other weapons of mass destruction exist, there is a very real danger that such weapons will again be used one day, whether by design or by accident.
